Citation Nr: 1023001	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, that in relevant part, denied the Veteran's 
claim of entitlement to service connection for a back 
disorder.  

This claim was previously denied by the Board in May 2009.  
Subsequently, the appellant and the Secretary of VA agreed to 
a joint motion for remand, which was granted by the United 
States Court of Appeals for Veterans Claims (Court) in 
December 2009.  

The Veteran requested and was afforded a hearing at the RO in 
Portland, Oregon before the undersigned Veterans Law Judge in 
March 2009.  A written transcript of that hearing was 
prepared and has been incorporated into the evidence of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a back disorder.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  

In a letter from the Veteran dated April 2010, the Veteran 
reported being treated at the Klamath Falls VA treatment 
center, the VA Medical Center (VAMC) in Portland, Oregon, and 
the VAMC in Roseburg, Oregon.  The Veteran requested that VA 
obtain these records before proceeding on his appeal.  The 
record demonstrates that VA has obtained records from Klamath 
Falls.  However, the record fails to demonstrate that VA has 
attempted to obtain treatment records from the VAMC in 
Portland, Oregon or Roseburg, Oregon.  These records should 
be obtained and incorporated into the claims file before 
appellate review proceeds.  

In addition, the Veteran has repeatedly asserted that he 
injured his back during basic training.  He has also alleged 
that he aggravated his back pain further during his active 
duty due to his duties in the kitchen, and that he has 
continued to suffer from back pain since his separation from 
military service.  Lay assertions may serve to support a 
claim for service connection when they relate to the 
occurrence of events that are observable as a lay person or 
the presence of a disability or symptoms of a disability that 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when 
not corroborated by contemporaneous medical evidence).  

The record also demonstrates that the Veteran complained of 
back pain during his military service.  During his May 1968 
pre-induction examination, the Veteran reported that he 
currently had or had had back pain including with lifting, 
and that he had or was currently wearing a brace or back 
support.  In June 1969, the Veteran sought treatment for a 
back ache, and was put on a temporary profile.  However, 
according to the Veteran's October 1970 separation 
examination report, the Veteran had a normal spine at the 
time.  The Veteran reported a history of back trouble during 
this examination, which was noted to have stemmed from an 
automobile accident.

In light of the above evidence, the Board concludes that a VA 
examination is necessary before appellate review proceeds on 
this matter.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  In 
the present case, there are in-service references to back 
pain and the Veteran has testified to suffering from chronic 
back pain since this time.  As a lay person, the Veteran is 
competent to testify to chronic back pain.  This evidence 
suggests that there may be a nexus between the Veteran's 
current disability and his military service, satisfying the 
low threshold established in McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact that VA Medical 
Centers in Portland, Oregon and Roseburg, 
Oregon and request any treatment records 
pertaining to the Veteran.  If any records 
are received, they must be incorporated 
into the Veteran's claims file.  

2.  Once the above development has been 
completed, the Veteran should be scheduled 
for a VA examination with an appropriate 
specialist(s).  The Veteran's claims file 
and a copy of this remand must be provided 
to the examiner for review.  The examiner 
should offer an opinion as to whether the 
Veteran suffers from a current back 
disability that is at least as likely as 
not due to his military service.  A 
complete rationale for any opinion offered 
must be provided, and the examiner should 
specifically reference the Veteran's in-
service complaints of back pain, as well 
as the testimony provided by the Veteran 
during the examination and throughout the 
pendency of his claim.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


